internal_revenue_service number release date index number ------------------------- -------------------------- --------------------------------------------------------- ------------------------------------------------------ -------------------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc fip b04 plr-102117-15 date date portfolio trust adviser subadviser --------------------------------------------------------------------------------------- ------------------------------ -------------------------- -------------------------------------------------- ------------------------------------------------------- dear --------------- this is in response to the letter submitted by your authorized representative dated date requesting a ruling concerning the tax_ownership of the portfolio for federal_income_tax purposes the tax_ownership of portfolio will determine if portfolio is exempted from the excise_tax imposed by sec_4982 of the internal_revenue_code_of_1986 as amended the code facts the portfolio is a separate series of the trust a massachusetts business_trust the portfolio intends to qualify as a regulated_investment_company under subchapter_m of the code the portfolio is a series of an open-end management investment_company registered under the investment_company act of as amended the act the portfolio is managed by adviser and subadviser the portfolio represents its principal investment strategy is to actively allocate the portfolio’s assets among a broad range of income producing investments the portfolio may invest all or a portion of its assets in exchange-traded funds etfs that qualify as regulated_investment_companies including etfs affiliated with subadviser through investments in etfs the portfolio will obtain exposure to fixed income securities equity securities and other asset classes the percentage of the portfolio’s plr-102117-15 assets invested in an etf will not be fixed and will be subject_to change by the adviser or subadviser at any time shares of the portfolio will be offered to life_insurance_company segregated_asset accounts to serve as an investment vehicle for variable_annuity contracts and variable life_insurance policies collectively referred to as variable_contracts the portfolio intends to comply with the diversification requirements of sec_817 the portfolio makes the following additional representations except as otherwise permitted by income_tax regulation sec_1_817-5 all of the beneficial_interest in the portfolio are held directly or indirectly by one or more segregated_asset accounts of one or more life_insurance_companies and public access to the portfolio is available exclusively through the purchase of a variable_contract within the meaning of sec_817 the life_insurance_companies whose segregated_asset accounts hold or will hold shares of the portfolio are life_insurance_companies within the meaning of sec_816 each segregated_asset_account that will hold shares of the portfolio will be a separate_account registered with the securities_and_exchange_commission as a unit_investment_trust under the act or will be exempt from registration under the act there is not and there will not be any arrangement plan contract or agreement between adviser or subadviser and any variable_contract holder contract holder regarding the availability of the portfolio as a subaccount under the variable_contract or the specific assets to be held by the portfolio other than a contract holder’s ability to allocate variable_contract premiums and transfer amounts in the respective life_insurance_company segregated_asset_account to and from the life_insurance_company subaccount corresponding to the portfolio all investment decisions concerning the portfolio will be made by subadviser subject_to supervision by adviser and the trust’s board_of trustees the percentage of the portfolio’s assets invested in a particular regulated_investment_company including an etf will not be fixed in advance of any contract holder’s investment and will be subject_to change by adviser or subadviser at any time a contract holder cannot and will not be able to direct the portfolio’s investment in any particular asset or recommend a particular investment or investment strategy and there will not be any agreement or plan between adviser or plr-102117-15 subadviser and a contract holder regarding a particular investment of the portfolio no contract holder will be able to communicate directly or indirectly with adviser or subadviser concerning the selection quality or rate of return on any specific investment or group of investments held by the portfolio a contract holder will not have any real time knowledge of the portfolio’s specific portfolio holdings a contract holder will not have any legal equitable direct or indirect ownership_interest in any of the assets of the portfolio a contract holder only will have a contractual claim against the respective life_insurance_company offering the variable_contract to receive cash from such life_insurance_company under the terms of his or her variable_contract law and analysis investor_control rules if the separate_account assets underlying the variable_contract are considered the assets of the life_insurance_company that issues the contract and not the property of the contract holder sec_817 governs the tax treatment of the contract if the separate_account assets underlying the contract are considered the assets of the contract holder the contract holder is taxed on the income derived from the investment_assets under sec_61 in general the holder of legal_title is the owner of the property and is taxed on the income derived from the property however if a person other than the holder of legal_title possesses the benefits_and_burdens_of_ownership that person is attributed ownership of property for tax purposes see eg 435_us_561 309_us_331 the supreme court summarized this principle in 281_us_376 stating that taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed -- the actual benefit for which the tax is paid the service applied these general tax_ownership principles in a series of investor_control rulings revrul_77_85 1977_1_cb_12 revrul_80_274 1980_2_cb_27 revrul_81_225 1981_2_cb_12 revrul_82_54 1982_1_cb_11 revrul_2003_91 2003_2_cb_347 and revrul_2003_92 2003_2_cb_350 the rulings stand for the proposition that contract holders possessing control_over the investment of the separate_account assets in addition to the other_benefits and burdens of contract ownership are the owners of separate_account assets for federal_income_tax purposes even if the insurance_company retains possession of and legal_title to those assets revrul_77_85 considered a situation in which the individual purchaser of a variable_annuity contract retained the right to direct the custodian of the account supporting that variable_annuity to sell purchase and exchange securities or other assets held in the plr-102117-15 custodial_account the purchaser also was able to exercise an owner’s right to vote account securities either through the custodian or individually the service concluded that the purchaser possessed significant incidents_of_ownership over the assets held in the custodial_account the service reasoned that if a purchaser of an investment annuity_contract can select and control the investment_assets in the separate_account of the life_insurance_company issuing the contract then the purchaser is treated as the owner of those assets for federal_income_tax purposes thus any interest dividends or other income derived from the investment_assets would be included in the purchaser’s gross_income in revrul_80_274 the service applying revrul_77_85 concluded that if a purchaser of an annuity_contract could select and control the certificates of deposit supporting the contract and could withdraw all or a portion of the cash_surrender_value of the contract before the starting date then the purchaser would be considered the owner of the certificates of deposit for federal_income_tax purposes similarly revrul_81_225 concluded that the purchaser of an annuity_contract was considered the owner of mutual_fund shares funding the insurance company’s annuity_contracts if the mutual_fund shares were available for purchase by the general_public revrul_81_225 also concluded that if the mutual_fund shares were only available through the purchase of an annuity_contract then the sole function of the fund was to provide an investment vehicle that allows the issuing insurance_company to meet its obligations under its annuity_contracts accordingly if the mutual_fund shares were only available through the purchase of an annuity_contract they would be considered owned by the insurance_company finally in revrul_82_54 the purchaser of certain annuity_contracts could allocate premium payments among three funds employing different investment strategies for example between stock bonds or money market instruments the purchaser also had an unlimited right to reallocate contract value among the funds prior to the maturity_date of the annuity_contract interests in the funds were not available for purchase by the general_public but were instead only available through purchase of an annuity_contract the service concluded that the purchaser’s ability to choose among general investment strategies either at the time of the initial purchase or after was not sufficient control to cause the contract holders to be treated as the mutual_fund share owners in the eight circuit addressed the tax_ownership issue in the context of a variable_annuity contract 749_f2d_513 8th cir upon purchasing the contract the taxpayers could allocate premiums among mutual funds and could change the allocation at any time the taxpayers bore the full investment risk and could withdraw any or all of the investment after seven days’ notice in addition the taxpayer was not required to exercise the annuity feature of the contract the eighth circuit concluded that the taxpayers surrendered few of the rights of ownership or control_over assets of the sub-account id pincite the court held that for federal_income_tax purposes the taxpayers owned the mutual_fund shares that funded the plr-102117-15 variable_annuity the taxpayers were thus required to include in gross_income any gains dividends or other income derived from the mutual_fund shares in revrul_2003_91 a variable_contract holder did not have control_over segregated account assets sufficient for the service to deem the variable_contract holder the owner of the assets the variable_contracts at issue were funded by a separate_account that was divided into subaccounts the issuing insurance_company could increase or decrease the number of subaccounts at any time but there would never be more than subaccounts available under the contracts each subaccount offered a different investment strategy interests in the subaccounts were available solely through the purchase of a variable life or variable_annuity contract that qualified as a variable_contract under sec_817 the investment activities of each subaccount were managed by an independent investment adviser the contract holder would not make any arrangement plan contract or agreement with the issuing insurance_company or independent investment adviser as to the availability of a particular subaccount a subaccount’s investment strategy or assets a subaccount would hold other than a contract holder’s right to allocate premiums and transfer funds among the available subaccounts the issuing insurance_company or the independent investment adviser made in their sole and absolute discretion all investment decisions concerning the subaccounts a contract holder had no legal equitable direct or indirect interest in any of the assets held by a subaccount but had only a contractual claim against the issuing insurance_company to collect cash in the form of death_benefits or cash surrender values under the contract the service concluded that based on the facts and circumstances the contract holder did not have control_over the separate_account or any subaccount asset therefore the contract holder did not possess sufficient incidents_of_ownership over the assets supporting the variable_contracts to be deemed the assets’ owner for federal_income_tax purposes in revrul_2003_92 the purchasers of variable_annuity and variable life_insurance contracts were able to allocate their premiums among different subaccounts each subaccount invested in a partnership none of the partnerships was a publicly_traded_partnership under sec_7704 and all the partnerships were exempt from registration under the federal securities laws interests in each partnership were sold in private_placement offerings and were sold only to qualified purchasers that were accredited investors or to no more than accredited investors in the ruling the service held that the contract purchasers were the partnership interests’ owners if interests in the partnership interests were available to the general_public for purchase the service further held that if the contract purchasers were considered the partnership interests’ owners the contract purchasers must include any interest dividends or other income derived from the partnership_interest in gross_income in the year in which the income is earned in revrul_2007_7 2007_1_cb_468 which clarified and amplified revrul_81_225 and revrul_2003_92 the service held that the holder of a variable_contract is not treated as the owner of an interest in a ric that funds the variable_contract solely plr-102117-15 because interest in the same ric are also available to investors described in sec_1 f sec_4982 sec_4982 imposes a tax on every regulated_investment_company for each calendar_year equal to percent of the excess if any of - the required_distribution for such calendar_year over the distributed_amount for such calendar_year sec_4982 and f provides exemptions from such excise_tax for any calendar_year if at all times during such calendar_year each shareholder in such company was a segregated_asset_account of a life_insurance_company held in connection with variable_contracts as defined in sec_817 or another regulated_investment_company described in sec_4982 analysis in the revenue rulings discussed above the service took the position that if a variable life_insurance_policy or variable_annuity contract holder possesses sufficient incidents_of_ownership over the assets supporting the contract the contract holder is viewed for federal_income_tax purposes as the underlying assets’ owner as a result the contract holder is currently taxed on any income and gains attributable to the underlying assets the determination of whether a variable life_insurance_policy or variable_annuity contract holder possesses sufficient incidents_of_ownership over the separate_account assets underlying the variable life_insurance_contract or variable_annuity contract depends on all the relevant facts and circumstances see revrul_2003_91 in the instant case the contract holders do not have any control_over the portfolio’s investments including portfolio’s investments in other regulated_investment_companies and etfs affiliated with subadviser conclusion based on the facts presented and representations made the portfolio’s investment in other regulated_investment_companies including etfs affiliated with the subadviser will not cause the contract holders to be treated as the portfolio’s shares’ owners for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-102117-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely sarah lashley assistant to branch chief branch financial institutions products cc
